Citation Nr: 1014350	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.

3.  Entitlement to service connection for a skin rash of the 
hands and feet.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issues of an increased rating for hearing loss and 
service connection for a skin rash of the hands and feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating allowed 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2009).









REASONS AND BASES FOR FINDING AND CONCLUSION


In the April 2007 rating decision, the RO granted service 
connection for bilateral tinnitus and assigned a 10 percent 
rating pursuant to  38 C.F.R. § 4.87, DC 6260. The Veteran 
seeks a rating in excess of 10 percent for his bilateral 
tinnitus disability.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award a higher rating, the Veteran's appeal for a higher 
rating for tinnitus must be denied. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).








ORDER

A rating in excess of 10 percent for service-connected 
tinnitus is denied.


REMAND

The Veteran's last underwent a VA examination for the 
evaluation of his service-connected hearing loss in January 
2007.  In a March 2010 brief in support of his claim, the 
Veteran requested a new VA examination to evaluate the 
present level of hearing loss.  

Given the time that has elapsed since the veteran's last VA 
examination for the evaluation or hearing loss, the Veteran 
should be afforded a new VA examination. The Court has held 
that VA's statutory duty to assist the Veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran claims entitlement to service connection for a 
skin rash of the hands and feet.  In statements in support of 
his claim, the Veteran notes that he was treated for 
athlete's foot during service.  He also asserts that his foot 
rash may have been caused by exposure to unsanitary water and 
chemicals, specifically Agent Orange exposure in Vietnam.

The Board notes that, under certain circumstances, service 
connection for specific diseases may be presumed if a veteran 
was exposed during service to certain herbicides, including 
Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(e) (2009).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service. 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's DD Form 214 reflects that the Veteran served in 
Vietnam from March 1970 to February 1971.  The Veteran is 
presumed to have been exposed to an herbicide agent during 
that service.

The skin disorders for which service connection may be 
presumed if a veteran was exposed an herbicide agent are 
chloracne, other acneform disease consistent with chloracne, 
and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  Service 
connection for any of those skin disorders will be presumed 
if the condition becomes manifest to a degree of 10 percent 
disabling or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
service.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

In the case of other skin disorders, which are not subject to 
a presumption of service connection based on herbicide 
exposure, service connection may be established by direct 
evidence that the disorder was incurred or aggravated in 
service, or direct evidence that the condition developed as a 
result of herbicide exposure during service.

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C. § 5103A(d)(1) (West 2002). An examination or 
medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Service treatment records reflect that the Veteran was seen 
in December 1970 with complaints of a foot rash.  He was 
diagnosed with athlete's foot.    

The Veteran has not been afforded a VA examination for his 
claimed skin disability.   The Board finds that a VA 
examination is necessary in order to determine the nature and 
etiology of the Veteran's skin disability.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to ascertain the current level 
of disability resulting from his service-
connected bilateral hearing loss.  The 
claims file should be made available to 
the examiner prior to the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed. 

2.  Schedule the Veteran for a VA 
examination for skin disorders.  The 
claims file should be provided for the 
examiner's review in conjunction with the 
examination, and the examination report 
should indicate that the claims file was 
reviewed.  Following a thorough 
examination, the examiner should:

a)  Diagnose any rash of the hands and 
feet and state whether such disability is 
at least as likely as not (50 percent or 
greater likelihood) related to the rash 
that was noted during service.  The 
examiner should provide a detailed 
rationale for the opinion.   

b)  The examiner should state whether a 
current rash of the hands and feet is at 
least as likely as not related to Agent 
Orange exposure.  The examiner should 
provide a detailed rationale for the 
opinion.

3.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record. If the disposition of 
the claims remains unfavorable, the RO 
should furnish the Veteran and her 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


